Title: From James Madison to Albert Gallatin, 1 November 1805 (Abstract)
From: Madison, James
To: Gallatin, Albert


          § To Albert Gallatin. 1 November 1805, Department of State. “I have the honor to request that in virtue of the power of Attorney of Tobias Lear Esqr., enclosed in my letter to you of the 5th. Septr. 1803 [not found], there may be remitted to George Long, of Portsmouth N.H. five hundred dollars, from the appropriations for Barbary Intercourse. Mr. Lear to be charged with the same and held accountable.”
        